Citation Nr: 0628390	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral hearing loss has been 
received.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision that 
denied service connection for tinnitus and declined to reopen 
the claim for service connection for bilateral hearing loss 
on the basis that new and material evidence had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in September 2003, and a statement of the case (SOC) was 
issued in May 2004.  The veteran filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2004.

For the reasons expressed below, the matters on appeal are, 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

In the veteran's July 2003 statement in support of claim and 
in the June 2005 representative's informal hearing 
presentation, the veteran and his representative requested 
that the RO obtain from the John Cochran VA Medical Center 
(VAMC) in St. Louis Missouri, to include recent treatment 
reports pertaining to the veteran's tinnitus and hearing loss 
claims.  Those VA medical records are not associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met 
with respect to each of the claims on appeal, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a  full one-year period for 
response.  See 38 U.S.C.A §  5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the veteran to submit all 
evidence in his possession, and ensure that its notice to the 
appellant  meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), if not  
otherwise met.

After providing the appropriate notice, the RO should attempt  
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties  
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the St. 
Louis VAMC all outstanding records of 
evaluation and/or treatment of the 
veteran's hearing loss and/or tinnitus, 
from October 1997 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional  evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for  
service connection for tinnitus and the 
request to reopen the claim for service 
connection for bilateral hearing loss in 
light of all pertinent evidence and legal 
authority.

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate  
time frame.  See Kutscherousky v. West, 12 Vet. App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v.  
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet.  
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other  
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


